DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communicating with the USPTO

It is noted that the applicant is appearing pro se before the USPTO for prosecuting the current patent application. If the applicant wishes to employ the service of a registered patent attorney or agent, a listing is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
To avoid a response that is considered non-compliant, applicant is advised to follow a standard format, a sample of which can be found on the USPTO website at:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
In the case the applicant wishes to communicate via Internet e-mail, a complete PTO/SB/439 form may be submitted by mail, fax or electronically prior to any e-mail communication. (http://www.usptQ.gov/sltes/defauit/flies/documents/sb0439.pdf).
must be submitted via mail, fax or EFS web. Formal replies CANNOT be submitted via e-mail.
Although this Office action is a rejection, your patent application process is NOT terminated. Rather, it means additional changes, corrections, or discussions are required before a patent may be issued to you.
Official correspondence with the USPTO must be signed or considered non-compliant. Please note carefully of the statutory response periods set forth in the Office Action Summary (PTOL-326). Extension fees and time periods CANNOT be waived.

Claim Objections

Claim 1 is objected to because of the following informalities: The claim is narrative in form and replete with indefinite language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is in narrative in form and replete with indefinite language and below are some examples:
" The tool uses the teeth, which are six times the diameter of the fastener in height and length, to evenly space the fasteners when laying out the aircraft skin repair." does not state the particular fastener considered in terms of height and length and such a claim limitation makes it impossible for the Office to determine the metes and bounds of the claimed invention and renders it indefinite;
claimed limitations such as "It is this spacing coupled with the forty-five degree angled teeth that allow for accurate and quick repair layouts and that differentiate the Rivet Pattern Pitch Gauge from other fastener spacing tools." are of high level of vagueness and do not clarify what constitutes a function, or deficiency;
"It is this spacing" is indefinite because if there exist provisions that must be maintained, then these provisions should be clearly identified to a person of ordinary skill in the art;
The above listing is an example of deficiencies in the claims and should not be considered comprehensive of all claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance as they teach dividing a circle: 
Ackerman et al. (US Pub. No. 2015/0251401)
Madrack (US 8,881,419)
Varney (US 6,385,859)
Stewart (US 5,424,105)
Hart-Smith (US 5,297,760)
Taylor (US 4,930,221)
Tyree (US 4,088,053)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
November 17, 2021



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861